Shulman, Judge.
Plaintiff-appellee brought suit for damages alleging that defendant-appellant did in violation of Code Ann. § 62-2005 kill a dog belonging to plaintiff. From a judgment in favor of plaintiff, defendant appeals. We affirm.
1. Defendant’s sole contention on appeal is that the court committed reversible error in refusing to direct a verdict in his behalf. We disagree.
" 'The direction of a verdict is proper only where there is no conflict in the evidence as to any material issue and the evidence introduced, with all reasonable deductions therefrom, shall demand a particular verdict. Code Ann. § 81A-150 (a). A verdict may only be directed in situtations where, if there were a determination the other way, it would have to be set aside by the court. [Cit.]’" Kelly Ford, Inc. v. Paracsi, 141 Ga. App. 626 (2) (234 SE2d 170).
As there was conflicting evidence regarding the justification of defendant’s actions under Code Ann. § 62-2005, there was a material issue of fact to submit to the jury. The trial court properly denied defendant’s motion for a directed verdict.
2. Appellee filed a motion for damages pursuant to Code Ann. § 6-1801. As we are not satisfied that this appeal was made for delay only, the motion is denied.

Judgment affirmed.


Deen, C. J., and McMurray, P. J., concur.

Smith & Shiver, Truett Smith, Thomas L. Hodges, III, for appellee.